Title: To Thomas Jefferson from William Eustis, 16 February 1805
From: Eustis, William
To: Jefferson, Thomas


                  
                     Saturday 16 Feby. 1805.
                  
                  With his respectful compliments Dr. Eustis has the honor to inform Mr Jefferson that this morning on entering into conversation with a young gentleman whom for several days past he has met and whose countenance was familiar to him he discovers him to be the young Mr Avery refer’d to in his note, and whom Dr E recollects to have met at his Uncle’s the Secretary in Boston about three years since. He is a young man of respectable connections and education, and there is no doubt of his being able to adduce satisfactory evidence of his good character—from motives of delicacy he had not called on Dr E—having no letter and apprehensive that he might not be recollected.
               